DETAILED ACTION
		Application No. 16/928,332 filed on 07/14/2020 has been examined. In this Office Action, claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC §101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1-5, 7-12 and 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
At Step 1: The claims 1, 8 and 15 recite identifying a user based at least in part on information provided by the user; accessing user activity data utilizing the information provided by the user….; generating a first profile corresponding to the user….; determining one or more preferences of the user…; and identifying one or more segments. Therefore, the claims are directed to a process which is a statutory category of invention.
At Step 2A, prong 1, the independent claims 1, 8 and 15 recite limitations of “identifying, by one or more processors, a user based at least in part on information provided by the user; accessing, by one or more processors, user activity data utilizing the information provided by the user; generating, by one or more processors, a first profile corresponding to the user based at least in part on the user activity data; determining, by one or more processors, one or more preferences of the user based at least in part on the generated first profile; and identifying, by one or more processors, one or more segments of textual data of forwarded media the user receives based at least in part on the one or more preferences of the user, wherein the textual data corresponds to a comment associated with the forwarded media”. This process identifying a user based at least in part on information provided by the user…; accessing user activity data utilizing the information provided by the user….; generating a first profile corresponding to the user….; determining one or more preferences of the user…; and identifying one or more segments…. This process can be a mental process, as a person can perform to identifying a user, accessing user activity data, generating a first profile, determining one or more preferences and identifying one or more segments. Such step of managing textual data of media that is nothing more than a mental process. Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions, see 2106.04(a) (2). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claims 1, 8 and 15 recite an abstract idea.
At Step 2A, prong 2, the judicial exception is not integrated into a practical application. In particular, claims 1, 8 and 15 recites additional elements “identifying a user based at least in part on information provided by the user; accessing user activity data utilizing the information provided by the user….; generating a first profile corresponding to the user….; determining one or more preferences of the user…; and identifying one or more segments....;”. The limitations, “identifying a user based at least in part on information provided by the user; accessing user activity data utilizing the information provided by the user….; generating a first profile corresponding to the user….; determining one or more preferences of the user…; and identifying one or more segments...;” are insignificant extra-solution activity, where the extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of identifying.;”, “accessing....;”, “generating “determining...;”, and “identifying.;” for the use in a claimed process are considered to be insignificant extra-solution activity. An example of pre-solution activity is a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. These limitations are no more than adding insignificantly extra-solution activity to the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra solution activity, for instance "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).
The combination of these additional elements also fails to integrate the recited judicial exceptions into a practical application of the exceptions. In particular, the claim recites additional element - one or more computer readable storage media (in claim 8), one or more processors (in claim 15), one or more computer readable storage media and one or more processors in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of accessing, parsing, optimizing, generating and storing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
At Step 2B, If a claim limitation, under its broadest reasonable interpretation, covers an abstract idea that includes a series of steps that recite mental steps, but for the recitation of generic computer components, then it falls within the "Mental Processes" and grouping of "Abstract Ideas". Accordingly, the claims recite abstract ideas. Claims 1, 8 and 15 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements only amount to mere instructions to apply the exception using generic computer components, extra-solution activities and a generic link of the use of the exception to a particular technological environment or field of use. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(f).
Thus, there are no additional elements that amount to significantly more than the above-judicial exception. Looking at the limitations as an order combinations and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology. The claim is not patent eligible. 
Claims 2-5 and 7 are dependent on claim 1 and includes all the limitation of claim 1. Therefore, claims 2-5 and 7 recite the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claims recite limitations of “extracting, by one or more processors, the one or more segments of the textual data of the forwarded media….; discarding, by one or processors, the textual data of the forwarded media the user receives….; classifying, by one or more processors, a segment of the textual data of the forwarded media the user receives.., collecting, by one or more processors, a first set of user activity data corresponding to the user from one or more social media platforms”, which is abstract idea of a generic computer component of managing textual data of media, and therefore, does not amount to significantly more than the abstract idea.
Dependent claims 9-12, 14, 16-19 are rejected under 35 U.S.C 101 not patent eligible subject matter for the same reason address in claims 2-5 and 7 above.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12 and 14-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cama et al (US 2017/0124074 A1) in view of Ambrozic et al (US 2021/0312318 A1) further in view of Ohanyan et al (US 2014/0337126 A1).
	As per claim 1, Cama teaches a method for managing aggregated textual data of forwarded media, the method comprising: identifying, by one or more processors, a user based at least in part on information provided by the user ([0017], e.g., music recommendation engine may collect and identify information about the user based on the user login credentials); accessing, by one or more processors, user activity data utilizing the information provided by the user and generating, by one or more processors, a first profile corresponding to the user based at least in part on the user activity data (see fig.2, elements 201-207, e.g., generate user profile from collected user information);
Cama does not explicitly teach determining, by one or more processors, one or more preferences of the user based at least in part on the generated first profile; 
However, Ambrozic teaches determining, by one or more processors, one or more preferences of the user based at least in part on the generated first profile ([0025], e.g., playlist generator use user profile data to determine particular preferences associated with a user). Thus, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to apply the teachings of Ambrozic with the teachings of Cama in order to efficiently enabling a method for curating content such as audio, video by training machine learning models based on content analysis using machine learning models (Ambrozic). 
Cama and Ambrozic do not explicitly teach identifying, by one or more processors, one or more segments of textual data of forwarded media the user receives based at least in part on the one or more preferences of the user, wherein the textual data corresponds to a comment associated with the forwarded media. 
However, Ohanyan teaches identifying, by one or more processors, one or more segments of textual data of forwarded media the user receives based at least in part on the one or more preferences of the user, wherein the textual data corresponds to a comment associated with the forwarded media ([0017], [0019], e.g., streaming the media to a first user (e.g., forwarded media)and a comment analysis module that functions to analyze and extract comment parameters from the comments for a piece of media). Thus, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to apply the teachings of Ohanyan with the teachings of Cama and Ambrozic in order to enabling a method for receiving a set of comments for media and extracting a comment parameter from the comments in efficient manner (Ohanyan).
 	As per claim 2, Ohanyan teaches extracting, by one or more processors, the one or more segments of the textual data of the forwarded media based at least in part on the one or more preferences of the user ([0017], [0019], e.g., streaming the media to a first user (e.g., forwarded media)and a comment analysis module that functions to analyze and extract comment parameters from the comments for a piece of media) and creating, by one or more processors, a subset of the textual data that includes the one or more segments of the textual data ([0036]-[0037], [0043], comment parameter can be analyzed, for a subset of comments satisfying a condition). 
 	As per claim 3, discarding, by one or processors, the textual data of the forwarded media the user receives ([0034], e.g., user posts a comment on a piece of media and the comment is not streamed (e.g., discarding textual data) or displayed to a user that selected to filter out spoilers); and modifying, by one or more processors, the forwarded media the user receives to include the subset of the textual data ([0023], e.g., streaming the media to a first user, receiving a comment from the first user in association with a first timecode, streaming the media to a second user, receiving a second comment from the second user in association with a second timecode, and streaming the media to a third user, including the first and second comments). 
 	As per claim 4, further comprising: classifying, by one or more processors, a segment of the textual data of the forwarded media the user receives, wherein the segment is associated with a preference of the user ([0046], [0067], e.g., discloses wherein a parameter that may be used to classify the characteristics of a musical arrangement and song, each of the pieces of music stored in the music repository may be categorized and classified with values of one or more parameters that correspond to one or more of the preferred music parameters of the user profile, Cama) and identifying, by one or more processors, a source corresponding to the segment of the textual data (see fig.1, Ohanyan).  
 	As per claim 5, generating, by one or more processors, a second profile corresponding to the source of the segment of textual data, wherein the generated second profile includes a user validation of the preference ([0011], generating a second audience profile for a second user for the first media based on the comments associated with the first media, Ohanyan). 
 	 	As per claim 7, wherein accessing the user activity data utilizing the information provided by the user, further comprises: collecting, by one or more processors, a first set of user activity data corresponding to the user from one or more social media platforms and collecting, by one or more processors, a second set of user activity data of a plurality of internet of things (IoT) devices of the user from one or more IoT servers (see rejection of claim 1 above). 

Regarding claims 8-12 and 14-19, claims 8-12 and 14-19 are rejected for substantially the same reason as claims 1-5 and 7 above.


It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any wav. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]].



Allowable Subject Matter

	Claims 6, 13 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Pertinent Prior Art

 The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
Wickramasuriya et al discloses US 20130246168 A1 SENTIMENT MAPPING IN A MEDIA CONTENT ITEM.
RAO discloses US 20130238445 A1 SYSTEM FOR CREATING AND DISTRIBUTNG INTERACTIVE ADVERTISEMENTS TO MOBILE DEVICES.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad A Sana/Primary Examiner, Art Unit 2166